Citation Nr: 0304457	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-18 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


REMAND

The veteran had active military service from August 1983 to 
April 1990, and January 2001 to May 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 RO rating decision.   

On a September 2000 VA Form 9, the veteran indicated that he 
wanted to testify before a Board member (i.e., Veterans Law 
Judge) at the RO.  The veteran has not had such a hearing.

The record contains a notation that indicates that a hearing 
was scheduled to take place on April 26, 2001, "please 
cancel and reschedule".  The RO sent a letter to the veteran 
in March 2001 informing him that this hearing was canceled so 
that the additional evidence submitted to the service 
organization could be reviewed and developed.  In any case, 
there is no indication that the veteran himself withdrew his 
request for a hearing, and in a February 2003 Informal 
Hearing Presentation, his representative indicated that the 
veteran still wanted a Travel Board hearing.  The RO should 
therefore schedule him for a Board hearing at the RO.  

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


